Judgment of resentence, Supreme Court, New York County (Lewis Bart Stone, J.), rendered July 27, 2010, resentencing defendant, as a second felony offender, to a term of 15 years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]). We have no authority to revisit defendant’s prison sentence on this appeal (see id. at 635). Concur — Mazzarelli, J.P., Catterson, DeGrasse, Manzanet-Daniels and Román, JJ.